Citation Nr: 0310729	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-00 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder secondary to service- connected facial scars.

2.  Entitlement to service connection for nerve damage to the 
left eye secondary to service- connected facial scars.

3.  Entitlement to a compensable evaluation for frontal 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1980 to 
January 1981.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in RO 
(hereinafter RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

It is the duty of the VA to assist veterans in the 
development of facts pertinent to their claims, under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a), requires that 
the VA accomplish additional development of the record, to 
include obtaining the report of an adequate VA examination, 
if it finds that the record currently before it is 
inadequate.  Additionally, the VA is statutorily obligated to 
assist the veteran in the development of his claim.  This 
includes the duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).

The Board notes that the most recent VA examination for 
compensation purposes for an evaluation of the headaches was 
conducted in October 1988.  The veteran has indicated that he 
continues to complain of headaches at the outpatient clinic.  
The veteran has stated that he has an episodic lower left eye 
twitch and a psychiatric disorder which he believes is 
attributable to his service-connected facial scars.  The 
Board is of the opinion that current VA examinations are 
warranted, including etiological opinions.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is requested to ensure that all 
notification and development action required 
by the VCAA codified at 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West. 2002) and the 
implementing regulations are fully complied 
with and satisfied. 

2.  Ask the veteran to provide a list of all 
VA and non-VA health care providers that have 
treated the veteran for any treatment for the 
above-noted disabilities since September 2000 
up to the present.  Obtain records from each 
health care provider the appellant identifies.

3.  It is requested that the RO obtain any 
medical records from the VA Medical Center in 
Murfreesboro, Tennessee for any treatment for 
the above-noted disabilities during the period 
of September 2000 to the present.  

3.  The RO is requested to make arrangements 
with the appropriate VA medical facility for 
the veteran to be afforded the following 
examinations:  

a)  A VA examination by a neurologist to 
determine the manifestations and severity of 
his service-connected headaches and the 
severity and etiology of any neurological 
disorder involving the left eye, including 
twitching.  The claims folder should be made 
available to the examiner for review before 
the examination.  The examiner should be 
requested to a detailed clinical history to 
include the frequency and severity of the 
frontal headaches.  All necessary testing 
should be conducted as needed.  Following the 
examination request the examiner to render an 
opinion as to whether it is as likely as not 
that any neurological disorder in the left eye 
area, including twitching, was caused or is 
aggravated by the facial scars.  A complete 
rational for any opinion expressed should be 
included in the report.
b)  A VA examination should be conducted by a 
psychiatrist in order to determine the 
etiology, nature and severity of any 
psychiatric illness.  All testing deemed 
necessary should be performed.  The claims 
folder should be made available to the 
examiner for review before the examination.  
Following the examination, request the 
examiner to render opinion as whether it is as 
likely as not that a psychiatric disorder, if 
any are diagnosed, was caused by or is 
aggravated by the service connected facial 
scars?  A complete rational for any opinion 
expressed should be included in the report.  

4.  Thereafter, the case should be 
readjudicated by the RO.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




